State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    518352
________________________________

In the Matter of the Claim of
   WALTER W. McCARTHY,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Rose and Egan Jr., JJ.

                             __________


      Glass Krakower, LLP, New York City (Bryan D. Glass of
counsel), for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 22, 2013, which, among other things, ruled
that claimant was disqualified from receiving unemployment
insurance benefits because he voluntarily left his employment
without good cause.

      Claimant took a job as a plumber based on the
representations of his union business agent as to the hours he
would be working, but left the job after it became apparent that
those representations had been inaccurate. Prior to quitting,
claimant made no effort to address the issue with either the
employer or his union (see Matter of Sampica [Commissioner of
Labor], 252 AD2d 702, 703 [1998]). Dissatisfaction with one's
work schedule does not constitute good cause for leaving one's
employment, and substantial evidence accordingly supports the
decision of the Unemployment Insurance Appeal Board disqualifying
                              -2-                  518352

claimant from receiving unemployment insurance benefits
(see Matter of della Croce [Commissioner of Labor], 117 AD3d
1249, 1249 [2014]; Matter of Hurley, 67 AD3d 1153, 1154 [2009]).
Inasmuch as claimant falsely reported when applying for benefits
that he had left the job due to a lack of work, substantial
evidence similarly supports the Board's finding that he had made
a willful misrepresentation to obtain benefits (see Matter of
DeGennaro [Commissioner of Labor], 68 AD3d 1274, 1275 [2009]).

      Lahtinen, J.P., Stein, McCarthy, Rose and Egan Jr., JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court